Per Curiam.
The plaintiff on his own behalf and as administrator of the estate of his deceased wife instituted this action for the recovery of described articles of personal property.
From an adverse verdict and judgment the plaintiff brings the case here for review assigning errors. An examination of the record leads us to the conclusion that there was evidence to support the verdict, and that no substantial error in the rulings of the trial judge has been made to appear.
No error.
*608WiNBORNE and HiggiNS, JJ., took no part in the consideration or decision of this case.